QUINN, Chief Justice,
dissenting:
I respectfully dissent from this court’s authorization of discovery procedures which permit C.W. and K.W., individually and as next friend of their son, R.W., (hereinafter collectively referred to as plaintiffs) to serve the blood donor, through the clerk of the court, with written deposition questions concerning “information relating to their claims of negligence.” At 1014. In my view, the statutory scheme relating to HIV (AIDS) infection, §§ 25-4-1401 to -1410, 11 C.R.S. (1987 Supp.), and a proper balancing of interests pursuant to C.R.C.P. 26 militate strongly in favor of making the rule absolute in its entirety and prohibiting any further discovery directed to the blood donor.
I.
The plaintiffs in this case claim that the Belle Bonfils Memorial Blood Center (Belle Bonfils) was negligent in screening blood donors and in testing donated blood, as a result of which K.W. contracted the HIV virus in the course of receiving six units of blood in March 1985. When K.W. received the blood, the ELISA test for antibodies to the AIDS virus had just been approved by the Pood and Drug Administration, and Belle Bonfils was in the process of establishing its laboratory procedures and training its personnel to perform the new test. The ELISA test, therefore, was not available prior to K.W.’s blood transfusions.
K.W.’s positive antibody status was discovered after one of the donors returned to Belle Bonfils in April 1986 and tested positive for HIV antibodies. Belle Bonfils notified the hospitals which had received prior donations from this person and advised them to notify the physicians of the patients who had received the donor’s blood so that the patients could be tested. As a result of these notifications, K.W. was tested in August 1986, and this civil action against Belle Bonfils was commenced in February 1987.
The plaintiffs filed interrogatories and requests for production of documents, seeking disclosure of the identities of each of the donors and production of all records of the donors. Belle Bonfils objected to these discovery requests, but by agreement provided the plaintiffs with copies of the fronts and backs of each of the donor cards for the six units of blood received by K.W. All identifying information — such as the name, address, business and home telephone numbers, birthdate, social security number, the name of the organization for whose credit the blood is donated, and the donor’s signature — were deleted from each of the cards produced. None of the medical history or health examination informa*1015tion, however, was removed from any card. Each card thus clearly showed the weight, oral temperature, blood pressure, and hemoglobin of the donor, as well as the answers checked by the donor concerning medical history, any comments written by the blood center interviewer, and, if indicated on the original card, the donor’s sex,1 previous blood group, and prior donations. In addition, Belle Bonfils produced the donor cards relating to all prior donations of the one donor who tested positive for HIV antibodies, again with all identifying information deleted.
On October 16,1987, the plaintiffs filed a motion to compel discovery of the identities of the donors and the complete donor record cards, claiming that such information was necessary to enable them to establish the negligence of Belle Bonfils. On December 1, 1987, the district court heard arguments on the motion to compel and ordered Belle Bonfils to disclose the complete donor card of the person who tested positive for the HIV antibody, including the donor’s identity. It is in this procedural posture that the case is before us at this time.
II.
I read section 25-4-1404, 11 C.R.S. (1987 Supp.), as creating a statutory privilege with respect to the identity of blood donors, and, in my view, the application of this statutory privilege to the district court’s discovery order in this case would not constitute a retrospective application of the statute.
Because of the rapid spread of the AIDS virus, the Colorado General Assembly in 1987 enacted legislation which establishes reporting requirements for AIDS cases, creates confidentiality with respect to the identity of persons diagnosed as having AIDS or HIV related illness, and outlines the public health and emergency procedures for treating such persons. §§ 25-4-1401 to -1410, 11 C.R.S. (1987 Supp.).2 This statutory scheme became effective on June 8, 1987. Ch. 208, § 2, 1987 Colo.Sess. Laws 1130, 1137. In enacting this legislation, the General Assembly stated that the HIV virus that causes AIDS is an infectious and communicable disease which endangers the public health and then declared
that reporting of HIV infection to public health officials is essential to enable a better understanding of the disease, the scope of exposure, the impact on the community, and the means of control and that efforts to control the disease should include public education, counseling, and voluntary testing and that restrictive enforcement measures should be used only when necessary to protect the public health.
§ 25-4-1401, 11 C.R.S. (1987 Supp.).
In keeping with this legislative declaration of purpose, section 25-4-1402, 11 C.R. *1016S. (1987 Supp.), requires all attending physicians, “[a]ll other persons treating a case of HIV infection in hospitals, clinics, sanitariums, penal institutions, and other private or public institutions,” to make a written report to the state or local department of health concerning every individual known to have a diagnosis of AIDS or HIV related illness. The report must contain the name, date of birth, sex, and address of the individual so diagnosed, as well as the name and address of the physician or other person making the report, and must be filed within twenty-four hours after such fact comes to the knowledge of the physician or other person rendering treatment. Id. In similar fashion, section 25-4-1403, 11 C.R.S. (1987 Supp.), requires all clinical laboratories rendering diagnostic service to report this same information to the state or local department of health with respect to any individual whose specimen for examination tests positive for HIV antibody or virus. Section 25-4-1404(1), 11 C.R.S. (1987 Supp.), states that such information shall be “strictly confidential medical information” and, in keeping with this statutory privilege of confidentiality, provides as follows:
Such information shall not be released, shared with any agency or institution, or made public, upon subpoena, search warrant, discovery proceedings, or otherwise, except under any of the following circumstances:
(a) Release may be made of medical or epidemiologic information for statistical purposes in a manner such that no individual person can be identified.
(b) Release may be made of medical or epidemiological information to the extent necessary to enforce the provisions of this part 14 and related rules and regulations concerning the treatment, control, and investigation of HIV infection by public health officials.
(c) Release may be made of medical or epidemiological information to medical personnel in a medical emergency to the extent necessary to protect the health or life'of the named party.
Any physician, health care provider, officer or employee of a state or local department of health, or any person, firm, or corporation who releases or makes public the confidential medical information — that is, the name, date of birth, sex, and address of the individual reported, and the name of the physician or other person making the report — is guilty of a misdemeanor punishable by a fine of $500 to $5,000, by imprisonment in the county jail for not less than six months or more than twenty-four months, or by both fine and imprisonment. § 25-4-1409(2), 11 C.R.S. (1987 Supp.).
In this case, the donor tested positive for HIV antibodies in April 1986, before the statutory reporting requirements became effective. However, even prior to the effective date of the statute, a Colorado Department of Health Regulation required attending physicians and clinical laboratories, such as Belle Bonfils, to report AIDS cases to the Department of Health. 6 C.C.R. 1009-1 (1984). The report was to include the patient’s name, age, sex, address, the name and address of any responsible physician, and such other information as might be needed to locate the patient for followup treatment. Id. The regulation also provided that all reports submitted to the Colorado Department of Health in compliance with the regulation were deemed “to be confidential medical information.” Thus, prior to June 8, 1987, Belle Bonfils and other clinical laboratories rendering diagnostic services were already required by regulation to report AIDS cases, and the information reported to the Colorado Department of Health was vested with the status of “confidential medical information.”
Although the General Assembly in enacting the 1987 legislation did not intend to retroactively require reporting entities to submit new reports concerning AIDS cases diagnosed prior to June 8, 1987, it did intend, in my view, to vest information acquired by the reporting entities concerning the identity of a person diagnosed as having AIDS or HIV related illness with the status of “strictly confidential medical information,” § 25-4-1404(1), 11 C.R.S. (1987 Supp.), whether such information was acquired by the reporting agency prior to or *1017subsequent to the effective date of the 1987 legislation. Unless the statutory prohibition against disclosure is so construed, it will have the anomalous effect of permitting a blood bank or other reporting health care facility to publicly disclose the identities of all persons diagnosed as having AIDS or HIV related illness, or testing positive for HIV antibody or virus, as long as such condition was diagnosed prior to June 8, 1987. Such disclosures would constitute a direct assault on the privacy interests of those persons diagnosed as having AIDS or HIV related illness prior to June 8, 1987, in clear contravention of the legislative goal of preserving confidentiality.
In contrast to the majority, I do not view the application of the statutory prohibition against disclosure of the donor’s identity as a retrospective operation of that prohibition. The confidentiality provision focuses on the prospective disclosure, not the retrospective collection, of the protected information. The plaintiffs did not file a motion to compel until October 16, 1987, approximately four months after the 1987 legislation became effective, and the district court did not enter its order of disclosure until December 1, 1987, six months after the effective date of the statute. Since the information sought by the plaintiffs is the very information cloaked with the status of “strictly confidential medical information,” § 24-4-1404(1), 11 C.R.S. (1987 Supp.), I would apply the statutory prohibition against disclosure to the plaintiffs’ motion to compel. This construction, in my view, is consistent with the expressed legislative purpose of protecting the identity of persons diagnosed as having AIDS or HIV related illness by preventing the prospective disclosure of such information in discovery proceedings conducted in civil litigation subsequent to the effective date of the statute, § 25-4-1404(1), 11 C.R.S. (1987 Supp.), even though such information might have been acquired before the effective date of the statute.
III.
Putting aside the applicability of section 25-4-1404(1) to this case, I am unable to endorse the discovery procedures which this court authorizes pursuant to C.R.C.P. 26. These procedures permit the plaintiffs to serve the blood donor, through the clerk of the court, with written deposition questions in accordance with C.R.C.P. 81, so long as such questions do not involve the donor’s identity. The balancing process employed by the court in authorizing these discovery procedures fails to adequately consider the privacy interests of the donor and the equally important societal interests in maintaining an adequate supply of voluntary blood.
C.R.C.P. 26(b)(1) permits a party in civil litigation to obtain discovery “regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action.” A trial court is permitted to fashion protective orders regarding discovery when, in the interest of justice, it is necessary “to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense.... ” C.R.C.P. 26(c). There are three interests that must be balanced in this case: the interest of the plaintiffs in obtaining information relevant to their claim; the privacy interest of the blood donor in prohibiting the disclosure of his identity as a person diagnosed as having AIDS or HIV related disease; and society’s interest in maintaining an adequate supply of voluntary blood donations.
A.
The plaintiffs obviously have a significant interest in discovering information relevant to their claim against Belle Bonfils for the tragic consequences resulting from the transfusions that infected K.W. with AIDS, and this interest should not be taken lightly. I am satisfied, however, that this interest has been adequately accommodated by Belle Bonfils’ tender of the redacted documents relating to the donors of blood received by K.W. in March 1985, including the donor who subsequently tested positive for HIV antibodies.
The claims against Belle Bonfils will turn primarily on whether the plaintiffs can establish that Belle Bonfils failed to ade*1018quately screen and test the blood donation that was ultimately given to K.W. during her hospitalization in March 1985. As the majority opinion so cogently demonstrates, the redacted records and other information already made available to the plaintiffs provide them with an abundance of information relating to their claim that Belle Bon-fils was negligent in screening blood donors and in testing donated blood. Any inquiry of the blood donor is likely to add little information, if any at all, to the records already made available to the plaintiffs. Even if the donor could recall other questions that were asked by the blood bank technician — a very unlikely recollection in view of the elapsed time and the fact that this donor had given blood on many other occasions — any questions asked but not recorded by the technician will be equally probative of any alleged negligence as if the questions had not been asked at all.
The majority asserts that “the donor cards fail to reveal anything about the guidelines or whether the guidelines were followed by the technician_” At 1007. I disagree with this assertion. The cards themselves are the best evidence of the adequacy or inadequacy of the procedures utilized by Belle Bonfils in screening blood donors. Belle Bonfils keeps these donor records in part to document the blood bank’s screening procedures. What is recorded is intended to reflect what was asked. If the donor card does not provide sufficient information to allow an informed decision to be made about donor eligibility, then the screening procedures might well be deemed inadequate. While the cards do not reveal whether this particular donor answered each question honestly, that is not in question here. The screening procedures employed by Belle Bonfils relied heavily on candid responses from donors, a factor to be considered in deciding on the adequacy of the screening procedures. Testimony from donors, even the infected donor, will add little to the evidence provided on the cards.
I also disagree with the majority’s claim that “[discovery of the circumstances which resulted in the infected blood being given to Belle Bonfils can be made from only two sources,” the interviewing technician and the donor. At 1007. The plaintiffs have at their disposal the full range of discovery methods authorized by C.R.C.P. 26, not only with respect to the technician who interviewed the blood donor, but also with respect to other persons at Belle Bon-fils familiar with the screening and testing procedures utilized by the blood center on or shortly before March 13, 1985, when the donation in question was given. The plaintiffs also will have adequate opportunity to seek out expert opinion testimony concerning the efficacy of the screening and testing procedures used by Belle Bonfils in this case. Expert testimony will be particularly helpful in determining whether the recorded information about follow-up questions is sufficiently clear and detailed to allow an accurate decision to be made about donor eligibility, and also whether, given the recorded information, this donor should have been allowed to give blood.
I view any further interrogation of the blood donor as offering only speculative value to the plaintiffs’ ability to effectively prosecute their claim. Any such speculative value is far outweighed by the donor’s interest in privacy and society’s interest in maintaining an adequate supply of blood from voluntary donors.
B.
The blood donor who will be subject to further discovery proceedings in this case has a significant privacy interest in preventing the disclosure of his identity as a person infected with AIDS or HIV related disease. This privacy interest pertains not to a pint of the donor’s blood, but to the donor’s identity as a person suffering from a serious medical condition, the disclosure of which might have a devastating effect on the donor’s life. As such, the blood donor’s privacy interest in preserving the confidentiality of his identity is entitled to substantial consideration in the balancing process. See, e.g., United States v. Westinghouse Electric Corp., 638 F.2d 570 (3d Cir.1980) (information about one’s body and *1019state of health, including medical records, is a matter of personal privacy).
The discovery process authorized by the majority will most likely result in invasive questions concerning the donor’s personal lifestyle, sexual history, and other details that clearly should remain private in the absence of a truly compelling need for disclosure. The discovery techniques employed against the donor might compel him to engage legal counsel for advice. This is a heavy burden to place on an individual who, I must presume at this point in the proceedings, was not aware of any infection at the time of the blood donation in question.
I also have grave doubts about whether the majority’s discovery plan can be effectively implemented. The court has authorized the clerk of the court to serve the donor with written deposition questions, and some disclosure of the donor’s identity will be necessary in order to accomplish service on the donor. Since the plaintiffs have been authorized to serve written questions, fairness requires that Belle Bonfils, consistent with C.R.C.P. 31(a), be permitted to serve cross questions, the plaintiffs redirect questions, and Belle Bonfils recross questions.3 Moreover, if the discovery method authorized by the court is to have any efficacy at all, the blood donor should be required to follow the procedure authorized by Rule 31(a) and appear before an officer authorized to administer an oath, who will then record the donor’s responses to the questions.4 At the very least, the donor should be required to swear to the truth of the responses before an officer authorized to administer oaths or before a person appointed by the court in which the action is pending. See C.R.C.P. 28(a).
Any discovery directed against the donor holds out the prospect for the pursuit of further leads uncovered in the course of limited discovery that could easily result in disclosing to the public at large the identity of the donor as a person infected with AIDS or HIV related illness. The potentially destructive effect of disclosing the identity of a person infected with AIDS or HIV related illness is well appreciated by the plaintiffs in this case, since they petitioned the court to maintain their anonymity. In describing the danger of revealing their identities, the plaintiffs stated that they “live in constant fear of social ostracism and job loss should their secret agony become known” and that any identification of them, “by name or otherwise, in connection with this lawsuit and the contracted disease AIDS, can only result in total personal tragedy and isolation from the entire community....” Ironically, the plaintiffs have sought and obtained protection for their own privacy interest but seek to compel the disclosure of the identity of the donor whose interest in not having his identity disclosed is no less important and who most likely faces the same fears as the plaintiffs have unfortunately experienced.5
C.
The risk of disclosing the donor’s identity, which the limited discovery authorized in this case necessarily creates, should appropriately be viewed in terms of its potential impact on the ability of a blood bank to maintain an adequate supply of blood from *1020voluntary donors. A central goal of the public health system is to “encourage, foster, and support efforts designed to bring into being an all-voluntary blood donation system and to eliminate commercialism in the acquisition of whole blood and blood components for transfusion purposes.” Department of Health, Education and Welfare, National Blood Policy, Department Response to the Private Sector Implementation Plan, 39 Fed.Reg. 32,701, 32,702 (Sept. 10, 1974). Recent medical literature recognizes the importance of confidentiality and privacy in blood donations:
The laboratory has taken the stance that donors have a right to privacy and that confidentiality is essential, and so far the names have been withheld. The decision as to whether the laboratory will be forced by the court to provide the names will have a profound impact upon voluntary donations.
Wyatt, Payne, Ingram, & Quinley, AIDS: Legal and Ethical Concerns for the Clinical Laboratory, 4 J.Med.Tech. 108, 109 (1987).
There inevitably are cases in which the greater public interest compels the subordination of an individual’s interest in pursuing all available forms of pretrial discovery in the course of prosecuting a claim for compensatory damages. This is such a case. Society’s interest in maintaining an adequate supply of voluntary blood far outweighs the interest of a litigant in utilizing discovery devices which jeopardize that important social concern. See Rasmussen v. South Florida Blood Service, Inc., 500 So.2d 533, 537-38 (Fla.1987); Krygier v. Airweld, Inc., 137 Misc.2d 306, 309, 520 N.Y.S.2d 475, 477 (N.Y.Sup.Ct.1987).
Although the discovery authorized by this court may not threaten the nation’s blood supply, I believe it stands as an unwelcome precedent for future cases. Assurances of confidentiality are an integral component of the blood donor program, and judicially sanctioning discovery procedures that minimize the privacy interest of the donor must necessarily impair to some extent the confidentiality essential to maintaining an effective voluntary blood donor program. The limited discovery sanctioned in this case can only result in giving voluntary blood donors added reason to pause in making donations due to the fear that some abnormality might appear in their blood which, in ensuing litigation involving the blood bank, might well result in the disclosure of the donor’s identity and medical condition.
I would make the rule absolute in its entirety and prohibit the plaintiffs from serving written deposition questions on the blood donor, or from directing any other discovery to the blood donor.
I am authorized to say that Justice VOL-LACK and Justice MULLARKEY join me in this dissent.

. Although no issue is raised in this proceeding regarding Belle Bonfils’ voluntary disclosure of the sex of the blood donor who tested positive for HIV antibodies, section 25-4-1404(1), 11 C.R.S. (1987 Supp.), includes sex within the information vested with confidentiality.


. The AIDS epidemic has spread across the United States. Reports show that in this country there have been over 70,000 cases of AIDS and 40,989 deaths associated with this disease. Center for Disease Control, AIDS Weekly Surveillance Report 5 (Sept. 5, 1988). AIDS, or acquired immune deficiency syndrome, is actually made up of three stages. In the early stage of the disease the virus is called the Human Immunodeficiency Virus (HIV). During this stage, the infected person’s condition may be asymptomatic. Following this asymptomatic state is a condition called AIDS-Related Complex. During this stage, the infected person may develop non-lifethreatening conditions, including fever, weight loss, and lymph node enlargement. Finally, AIDS, the full-blown manifestation of infection with HIV virus, causes a weakening of the immune system and the onset of fatal infections. It should be noted, however, that it is presently unknown what proportion of persons infected with HIV will develop AIDS-Related Complex or AIDS.
A 1987 government estimate showed that 12,-000 Americans may have been infected with the AIDS virus by blood transfusions as of the end of 1986. Human Immunodeficiency Virus Infection in Transfusion Recipients and Their Family Members, 257 J.Am.Med.Ass’n 1860, 1861 (1987). During the early 1980s various hypotheses were proposed regarding the cause of AIDS, but it was not until 1984 that the virus that apparently causes the disease was isolated. A blood test was subsequently developed to identify infected persons. The blood test, however, could not detect all infected blood because the test is calculated to detect antibodies rather than the virus itself.


. C.R.C.P. 31(a) provides that within twenty days after notice and written questions are served, a party may serve cross questions; within ten days thereafter, redirect questions may be served, and then recross questions within ten days following its service of redirect questions.


. C.R.C.P. 31(b) states:
A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by Rule 30(c), (e), and (f), to take the testimony of the witness in response to the questions and to prepare, certify, and file or mail the deposition, attaching thereto the copy of the notice and the questions received by him.


.The social stigma attached to persons infected with AIDS has continued to grow despite research which has eliminated various hypotheses on how the virus is spread. The general public has reacted to the disease with hysteria, and AIDS victims have been subjected to social censure, embarrassment, and discrimination in jobs, education, and housing. See Law, Social Policy, and Contagious Disease: A Symposium on Acquired Immune Deficiency Syndrome (AIDS), 14 Hofstra L.Rev. 1 (1985).